Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 01, 2017

The Court of Appeals hereby passes the following order:

A17A1778. SIM JAMES POPE, JR. v. THE STATE.

      Sim James Pope, Jr. pled guilty to child molestation in 1999, and was
sentenced to ten years probation subject to sex offender conditions and restrictions.
This is Pope’s fourth appearance before this Court.1 In the instant case, Pope has
filed his third motion for release from sex offender registry requirement, which the
trial court denied on March 6, 2017. He filed the instant notice of appeal, but this
Court lacks jurisdiction.
      As we have previously advised Pope, OCGA § 5-6-35 (a) (5.2) provides that
“[a]ppeals from decisions of superior courts granting or denying petitions for release
pursuant to Code Section 42-1-19” must be taken by application for discretionary
appeal. Pope’s failure to follow the discretionary appeal procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.




      1
         See Case No. A07D0194, dismissed March 8, 2013 (untimely application
from probation revocation); Case No. A13A1703, decided May 9, 2013 (dismissed
direct appeal from denial of motion for release from sex offender requirements); Case
No. A15A0322, decided February 19, 2015 (same).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/01/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.